On a petition for freedom, the master ordered to give security forthe forthcoming of the slave.
Judy Gordon petitioned for freedom on the ground that her master had sold or exported her to Maryland. The court, on application, made an order that the master should enter into recognizance in $500, with sufficient surety, conditioned for the forthcoming of the petitioner at the hearing, and to pay her wages if her freedom should be decreed; and, if he declined doing so, that the petitioner should be allowed to give a like recognizance on her part.